Appellant was convicted of burglary and his punishment assessed at two years confinement in the penitentiary.
We find but one bill of exceptions in the record which complains of the introduction of an indictment in another case against another party for burglarizing a car on the same night appellant was indicted for burglarizing a car. The bill is quite long and entirely unintelligible, and no ground of objection stated in the bill such as this court can review. We can not see for what purpose the testimony was introduced. The bill in no respect complies with the rules of this court which require a pertinent presentation of the point complained of and a direct statement of the reason why it is offered. None of these requirements are complied with. Furthermore, if inadmissible, in view of the fact that appellant received the minimum punishment, we do not see how it could have prejudiced appellant since the record proves a clear case of burglary against him.
Finding no error in the record, the judgment is affirmed.
Affirmed.